                                                                                       Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 1 of 57



                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   PHILIP J. DOWNS, JR., State Bar No. 302939
                                                                                    pdowns@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045

                                                                                6   Attorneys for Defendants
                                                                                    PALO ALTO POLICE SGT. WAYNE BENITEZ
                                                                                7

                                                                                8                                UNITED STATES DISTRICT COURT
                                                                                9                              NORTHERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                         SAN JOSE DIVISION
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   GUSTAVO ALVAREZ,                               Case No. 5:19-CV-02328-NC
                                                                               12                         Plaintiff,               DEFENDANT PALO ALTO POLICE SGT.
                                                                                                                                   WAYNE BENITEZ’ ANSWER TO
                                                                               13          v.                                      COMPLAINT FOR VIOLATIONS OF CIVIL
                                                                                                                                   RIGHTS
                                                                               14   CITY OF PALO ALTO, CITY OF PALO
                                                                                    ALTO POLICE DEPARTMENT, PALO                   JURY TRIAL DEMANDED
                                                                               15   ALTO POLICE CHIEF ROBERT
                                                                                    JONSEN, PALO ALTO POLICE SGT.                  Hon. Nathaniel Cousins
                                                                               16   WAYNE BENITEZ, PALO ALTO
                                                                                    POLICE OFFICER CHRISTOPHER
                                                                               17   CONDE, PALO ALTO POLICE AGENT                  Trial:   None Set
                                                                                    THOMAS ALAN DESTEFANO JR.,
                                                                               18   PALO ALTO POLICE OFFICER
                                                                                    MATTHEW HUBBARD, PALO ALTO
                                                                               19   POLICE OFFICER JOHNSON (#7745),
                                                                                    and DOES 1-70, JOINTLY AND
                                                                               20   SEVERALLY,
                                                                               21                          Defendants.
                                                                               22

                                                                               23          Come now defendant PALO ALTO POLICE SGT. WAYNE BENITEZ and in answer to

                                                                               24   the complaint on file herein admits, and alleges as follows:

                                                                               25                                          INTRODUCTION

                                                                               26          1.      In answer to the allegations of paragraph 1 of the Introduction, but for that

                                                                               27   admitted this defendant has no information or belief to enable him to answer said allegations, and

                                                                               28
                                                                                                                                                              ANSWER TO COMPLAINT
                                                                                                                                     1                              5:19-CV-02328-NC

                                             322187.1
                                                                                       Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 2 of 57



                                                                                1   for that reason and basing his denial on that ground, denies both generally and specifically, each

                                                                                2   and every, all and singular, the allegations contained therein.

                                                                                3          In answer to the allegations of paragraph 1 of the Introduction, beginning with the word

                                                                                4   “Once,” page 2, line 24 – page 3, line 1, this defendant admits the allegations contained therein.

                                                                                5                                     NATURE OF THE ACTION

                                                                                6          2.      Admit.

                                                                                7                                            JURISDICTION

                                                                                8          3.      Admit.

                                                                                9          4.      Admit.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          5.      Admit.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          6.      Admit.

                                                                               12                           VENUE AND INTRADISTRICT ASSIGNMENT

                                                                               13          7.      Admit.

                                                                               14          8.      Admit.

                                                                               15          9.      Admit.

                                                                               16          10.     Admit.

                                                                               17                                                PARTIES

                                                                               18          11.     In answer to the allegations of paragraph 11 of Parties, this defendant has no

                                                                               19   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               20   denial on that ground, denies both generally and specifically, each and every, all and singular, the
                                                                               21   allegations contained therein.

                                                                               22          12.     Admit.

                                                                               23          13.     Admit.

                                                                               24          14.     In answer to the allegations of paragraph 14 of Parties, this defendant has no

                                                                               25   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               26   denial on that ground, denies both generally and specifically, each and every, all and singular, the
                                                                               27   allegations contained therein.

                                                                               28
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                      2                            5:19-CV-02328-NC

                                             322187.1
                                                                                       Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 3 of 57



                                                                                1          15.     In answer to the allegations of paragraph 15 of Parties, this defendant has no

                                                                                2   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                                3   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                                4   allegations contained therein.

                                                                                5          16.     In answer to the allegations of paragraph 16 of Parties, this defendant has no

                                                                                6   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                                7   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                                8   allegations contained therein.

                                                                                9          17.     In answer to the allegations of paragraph 17 of Parties, this defendant has no
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   information or belief to enable him to answer said allegations, and for that reason and basing his
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               12   allegations contained therein.

                                                                               13          18.     In answer to the allegations of paragraph 18 of Parties, this defendant has no

                                                                               14   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               15   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               16   allegations contained therein.

                                                                               17          19.     In answer to the allegations of paragraph 19 of Parties, this defendant has no

                                                                               18   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               19   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               20   allegations contained therein.
                                                                               21          20.     In answer to the allegations of paragraph 20 of Parties, this defendant has no

                                                                               22   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               23   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               24   allegations contained therein.

                                                                               25          21.     In answer to the allegations of paragraph 21 of Parties, this defendant has no

                                                                               26   information or belief to enable him to answer said allegations, and for that reason and basing his
                                                                               27   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               28   allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     3                             5:19-CV-02328-NC

                                             322187.1
                                                                                       Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 4 of 57



                                                                                1          22.     In answer to the allegations of paragraph 22 of Parties, this defendant has no

                                                                                2   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                                3   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                                4   allegations contained therein.

                                                                                5          23.     In answer to the allegations of paragraph 23 of Parties, this defendant has no

                                                                                6   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                                7   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                                8   allegations contained therein.

                                                                                9          24.     In answer to the allegations of paragraph 24 of Parties, this defendant has no
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   information or belief to enable him to answer said allegations, and for that reason and basing his
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               12   allegations contained therein.

                                                                               13          25.     In answer to the allegations of paragraph 25 of Parties, this defendant has no

                                                                               14   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               15   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               16   allegations contained therein.

                                                                               17          26.     In answer to the allegations of paragraph 26 of Parties, this defendant has no

                                                                               18   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               19   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               20   allegations contained therein.
                                                                               21          27.     In answer to the allegations of paragraph 27 of Parties, this defendant has no

                                                                               22   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               23   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               24   allegations contained therein.

                                                                               25          28.     In answer to the allegations of paragraph 28 of Parties, this defendant has no

                                                                               26   information or belief to enable him to answer said allegations, and for that reason and basing his
                                                                               27   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               28   allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     4                             5:19-CV-02328-NC

                                             322187.1
                                                                                       Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 5 of 57



                                                                                1                                        CLAIMS PROCEDURE

                                                                                2          29.     In answer to the allegations of paragraph 29 of Claims Procedure, this defendant

                                                                                3   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                4   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                5   singular, the allegations contained therein.

                                                                                6          30.     In answer to the allegations of paragraph 30 of Claims Procedure, this defendant

                                                                                7   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                8   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                9   singular, the allegations contained therein.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          31.     In answer to the allegations of paragraph 31 of Claims Procedure, this defendant
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               12   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               13   singular, the allegations contained therein.

                                                                               14                                   FACTUAL ALLEGATIONS
                                                                                    GUSTAVO ALVAREZ was Brutally Injured During an Unlawful Detention, Unlawful
                                                                               15   Search, Unlawful Arrest, and Unprovoked Attack Perpetrated by Palo Alto Police Officers,
                                                                                    All of Which was Captured on ALVAREZ’s Home Surveillance Camera. Further,
                                                                               16   ALVAREZ’s Real and Personal Property was Taken, Damaged and/or Destroyed, without
                                                                                    Proper or Lawful Justification.
                                                                               17

                                                                               18          32.     In answer to the allegations of paragraph 32 of Factual Allegations, this defendant

                                                                               19   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               20   basing his denial on that ground, denies both generally and specifically, each and every, all and
                                                                               21   singular, the allegations contained therein.

                                                                               22          33.     In answer to the allegations of paragraph 33 of Factual Allegations, this defendant

                                                                               23   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               24   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               25   singular, the allegations contained therein.

                                                                               26          34.     In answer to the allegations of paragraph 34 of Factual Allegations, this defendant
                                                                               27   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               28
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     5                             5:19-CV-02328-NC

                                             322187.1
                                                                                       Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 6 of 57



                                                                                1   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                2   singular, the allegations contained therein.

                                                                                3          35.     In answer to the allegations of paragraph 35 of Factual Allegations, this defendant

                                                                                4   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                5   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                6   singular, the allegations contained therein.

                                                                                7          36.     Admit.

                                                                                8          37.     Admit.

                                                                                9          38.     In answer to the allegations of paragraph 38 of Factual Allegations, this defendant
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   has no information or belief to enable him to answer said allegations, and for that reason and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               12   singular, the allegations contained therein.

                                                                               13          39.     In answer to the allegations of paragraph 39 of Factual Allegations, this defendant

                                                                               14   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               15   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               16   singular, the allegations contained therein.

                                                                               17          40.     Admit.

                                                                               18          41.     Admit.

                                                                               19          42.     In answer to the allegations of paragraph 42 of Factual Allegations, this defendant

                                                                               20   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                               21   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               22   singular, the allegations contained therein.

                                                                               23          43.     In answer to the allegations of paragraph 43 of Factual Allegations, this defendant

                                                                               24   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               25   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               26   singular, the allegations contained therein.
                                                                               27          44.     In answer to the allegations of paragraph 44 of Factual Allegations, this defendant

                                                                               28   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     6                             5:19-CV-02328-NC

                                             322187.1
                                                                                       Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 7 of 57



                                                                                1   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                2   singular, the allegations contained therein.

                                                                                3          45.     In answer to the allegations of paragraph 45 of Factual Allegations, this defendant

                                                                                4   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                5   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                6   singular, the allegations contained therein.

                                                                                7          46.     In answer to the allegations of paragraph 46 of Factual Allegations, this defendant

                                                                                8   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                9   basing his denial on that ground, denies both generally and specifically, each and every, all and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          47.     In answer to the allegations of paragraph 47 of Factual Allegations, this defendant

                                                                               12   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               13   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               14   singular, the allegations contained therein.

                                                                               15          48.     In answer to the allegations of paragraph 48 of Factual Allegations, this defendant

                                                                               16   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               17   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               18   singular, the allegations contained therein.

                                                                               19          49.     In answer to the allegations of paragraph 49 of Factual Allegations, this defendant

                                                                               20   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                               21   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               22   singular, the allegations contained therein.

                                                                               23          50.     In answer to the allegations of paragraph 50 of Factual Allegations, this defendant

                                                                               24   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               25   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               26   singular, the allegations contained therein.
                                                                               27          51.     In answer to the allegations of paragraph 51 of Factual Allegations, this defendant

                                                                               28   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     7                             5:19-CV-02328-NC

                                             322187.1
                                                                                       Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 8 of 57



                                                                                1   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                2   singular, the allegations contained therein.

                                                                                3          52.     In answer to the allegations of paragraph 52 of Factual Allegations, this defendant

                                                                                4   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                5   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                6   singular, the allegations contained therein.

                                                                                7          53.     In answer to the allegations of paragraph 53 of Factual Allegations, this defendant

                                                                                8   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                9   basing his denial on that ground, denies both generally and specifically, each and every, all and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          54.     In answer to the allegations of paragraph 54 of Factual Allegations, this defendant

                                                                               12   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               13   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               14   singular, the allegations contained therein.

                                                                               15          55.     In answer to the allegations of paragraph 55 of Factual Allegations, this defendant

                                                                               16   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               17   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               18   singular, the allegations contained therein.

                                                                               19          56.     In answer to the allegations of paragraph 56 of Factual Allegations, this defendant

                                                                               20   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                               21   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               22   singular, the allegations contained therein.

                                                                               23          57.     In answer to the allegations of paragraph 57 of Factual Allegations, this defendant

                                                                               24   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               25   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               26   singular, the allegations contained therein.
                                                                               27          58.     In answer to the allegations of paragraph 58 of Factual Allegations, this defendant

                                                                               28   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     8                             5:19-CV-02328-NC

                                             322187.1
                                                                                       Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 9 of 57



                                                                                1   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                2   singular, the allegations contained therein.

                                                                                3          59.     In answer to the allegations of paragraph 59 of Factual Allegations, this defendant

                                                                                4   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                5   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                6   singular, the allegations contained therein.

                                                                                7          60.     In answer to the allegations of paragraph 60 of Factual Allegations, this defendant

                                                                                8   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                9   basing his denial on that ground, denies both generally and specifically, each and every, all and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          61.     In answer to the allegations of paragraph 61 of Factual Allegations, this defendant

                                                                               12   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               13   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               14   singular, the allegations contained therein.

                                                                               15          62.     In answer to the allegations of paragraph 62 of Factual Allegations, this defendant

                                                                               16   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               17   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               18   singular, the allegations contained therein.

                                                                               19          63.     In answer to the allegations of paragraph 63 of Factual Allegations, this defendant

                                                                               20   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                               21   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               22   singular, the allegations contained therein.

                                                                               23          64.     In answer to the allegations of paragraph 64 of Factual Allegations, this defendant

                                                                               24   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               25   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               26   singular, the allegations contained therein.
                                                                               27          65.     In answer to the allegations of paragraph 65 of Factual Allegations, this defendant

                                                                               28   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     9                             5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 10 of 57



                                                                                1   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                2   singular, the allegations contained therein.

                                                                                3          66.     In answer to the allegations of paragraph 66 of Factual Allegations, this defendant

                                                                                4   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                5   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                6   singular, the allegations contained therein.

                                                                                7          67.     In answer to the allegations of paragraph 67 of Factual Allegations, this defendant

                                                                                8   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                9   basing his denial on that ground, denies both generally and specifically, each and every, all and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          68.     In answer to the allegations of paragraph 68 of Factual Allegations, this defendant

                                                                               12   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               13   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               14   singular, the allegations contained therein.

                                                                               15          69.     In answer to the allegations of paragraph 69 of Factual Allegations, this defendant

                                                                               16   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               17   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               18   singular, the allegations contained therein.

                                                                               19          70.     In answer to the allegations of paragraph 70 of Factual Allegations, this defendant

                                                                               20   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                               21   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               22   singular, the allegations contained therein.

                                                                               23          71.     In answer to the allegations of paragraph 71 of Factual Allegations, this defendant

                                                                               24   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               25   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               26   singular, the allegations contained therein.
                                                                               27          72.     In answer to the allegations of paragraph 72 of Factual Allegations, this defendant

                                                                               28   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                    10                             5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 11 of 57



                                                                                1   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                2   singular, the allegations contained therein.

                                                                                3          73.     In answer to the allegations of paragraph 73 of Factual Allegations, this defendant

                                                                                4   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                5   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                6   singular, the allegations contained therein.

                                                                                7          74.     In answer to the allegations of paragraph 74 of Factual Allegations, this defendant

                                                                                8   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                9   basing his denial on that ground, denies both generally and specifically, each and every, all and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          75.     In answer to the allegations of paragraph 75 of Factual Allegations, this defendant

                                                                               12   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               13   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               14   singular, the allegations contained therein.

                                                                               15          76.     In answer to the allegations of paragraph 76 of Factual Allegations, this defendant

                                                                               16   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               17   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               18   singular, the allegations contained therein.

                                                                               19          77.     In answer to the allegations of paragraph 77 of Factual Allegations, this defendant

                                                                               20   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                               21   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               22   singular, the allegations contained therein.

                                                                               23          78.     In answer to the allegations of paragraph 78 of Factual Allegations, this defendant

                                                                               24   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               25   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               26   singular, the allegations contained therein.
                                                                               27          79.     In answer to the allegations of paragraph 79 of Factual Allegations, this defendant

                                                                               28   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                    11                             5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 12 of 57



                                                                                1   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                2   singular, the allegations contained therein.

                                                                                3          80.     Admit.

                                                                                4          81.     Admit.

                                                                                5          82.     In answer to the allegations of paragraph 82 of Factual Allegations, this defendant

                                                                                6   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                7   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                8   singular, the allegations contained therein.

                                                                                9          83.     Admit.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          84.     Admit.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          85.     Admit.

                                                                               12          86.     In answer to the allegations of paragraph 86 of Factual Allegations, this defendant

                                                                               13   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               14   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               15   singular, the allegations contained therein.

                                                                               16          87.     In answer to the allegations of paragraph 87 of Factual Allegations, this defendant

                                                                               17   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               18   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               19   singular, the allegations contained therein.

                                                                               20          88.     Admit.
                                                                               21          89.     In answer to the allegations of paragraph 89 of Factual Allegations, this defendant

                                                                               22   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               23   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               24   singular, the allegations contained therein.

                                                                               25          90.     In answer to the allegations of paragraph 90 of Factual Allegations, this defendant

                                                                               26   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                               27   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               28   singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                    12                             5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 13 of 57



                                                                                1          91.     In answer to the allegations of paragraph 91 of Factual Allegations, this defendant

                                                                                2   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                3   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                4   singular, the allegations contained therein.

                                                                                5          92.     In answer to the allegations of paragraph 92 of Factual Allegations, this defendant

                                                                                6   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                7   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                8   singular, the allegations contained therein.

                                                                                9                  a.-e.   In answer to the allegations of paragraph 92 a.-e. of Factual Allegations,
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   this defendant has no information or belief to enable him to answer said allegations, and for that
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               12   every, all and singular, the allegations contained therein.

                                                                               13                  f.      Admit.

                                                                               14                  g.      Admit.

                                                                               15                  h.      In answer to the allegations of paragraph 92 h. of Factual Allegations, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          93.     In answer to the allegations of paragraph 93 of Factual Allegations, this defendant

                                                                               20   has no information or belief to enable him to answer said allegations, and for that reason and
                                                                               21   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               22   singular, the allegations contained therein.

                                                                               23          94.     In answer to the allegations of paragraph 94 of Factual Allegations, this defendant

                                                                               24   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               25   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               26   singular, the allegations contained therein.
                                                                               27          95.     In answer to the allegations of paragraph 95 of Factual Allegations, beginning

                                                                               28   page 20, line 6 ending with “out!” this defendant has no information or belief to enable him to
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     13                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 14 of 57



                                                                                1   answer said allegations, and for that reason and basing his denial on that ground, denies both

                                                                                2   generally and specifically, each and every, all and singular, the allegations contained therein.

                                                                                3          In answer to the allegations of paragraph 95 of Factual Allegations, beginning with the

                                                                                4   word “and Defendant,” page 20, line 8-line 10, this defendant admits the allegations contained

                                                                                5   therein.

                                                                                6          96.     In answer to the allegations of paragraph 96 of Factual Allegations, this defendant

                                                                                7   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                8   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                9   singular, the allegations contained therein.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          97.     In answer to the allegations of paragraph 97 of Factual Allegations, this defendant
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               12   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               13   singular, the allegations contained therein.

                                                                               14          98.     In answer to the allegations of paragraph 98 of Factual Allegations, this defendant

                                                                               15   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               16   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               17   singular, the allegations contained therein.

                                                                               18          99.     In answer to the allegations of paragraph 99 of Factual Allegations, this defendant

                                                                               19   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               20   basing his denial on that ground, denies both generally and specifically, each and every, all and
                                                                               21   singular, the allegations contained therein.

                                                                               22          100.    In answer to the allegations of paragraph 100 of Factual Allegations, this

                                                                               23   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               24   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               25   every, all and singular, the allegations contained therein.

                                                                               26          101.    In answer to the allegations of paragraph 101 of Factual Allegations, this
                                                                               27   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               28   reason and basing his denial on that ground, denies both generally and specifically, each and
                                                                                                                                                              ANSWER TO COMPLAINT
                                                                                                                                     14                             5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 15 of 57



                                                                                1   every, all and singular, the allegations contained therein.

                                                                                2          102.    In answer to the allegations of paragraph 102 of Factual Allegations, this

                                                                                3   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                4   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                5   every, all and singular, the allegations contained therein.

                                                                                6          103.    In answer to the allegations of paragraph 103 of Factual Allegations, this

                                                                                7   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                8   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                9   every, all and singular, the allegations contained therein.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          104.    Admit.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          105.    In answer to the allegations of paragraph 105 a.-j. of Factual Allegations, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          106.    Admit.

                                                                               16          In answer to the allegations of paragraph 106 of Factual Allegations, beginning page 23,

                                                                               17   line 9-13 ending with “reports” this defendant has no information or belief to enable him to

                                                                               18   answer said allegations, and for that reason and basing his denial on that ground, denies both

                                                                               19   generally and specifically, each and every, all and singular, the allegations contained therein.

                                                                               20          107.    In answer to the allegations of paragraph 107 a.-o. of Factual Allegations, this
                                                                               21   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               22   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               23   every, all and singular, the allegations contained therein.

                                                                               24          In answer to the allegations of paragraph 107 p. of Factual Allegations, beginning with the

                                                                               25   word “None,” page 25, line 21, this defendant admits the allegations contained therein.

                                                                               26          In answer to the allegations of paragraph 107 q. of Factual Allegations, this defendant has
                                                                               27   no information or belief to enable him to answer said allegations, and for that reason and basing

                                                                               28   his denial on that ground, denies both generally and specifically, each and every, all and singular,
                                                                                                                                                              ANSWER TO COMPLAINT
                                                                                                                                     15                             5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 16 of 57



                                                                                1   the allegations contained therein.

                                                                                2          108.    Admit.

                                                                                3          109.    In answer to the allegations of paragraph 109 of Factual Allegations, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          110.    In answer to the allegations of paragraph 110 of Factual Allegations, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          111.    In answer to the allegations of paragraph 111 of Factual Allegations, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          112.    In answer to the allegations of paragraph 112 of Factual Allegations, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          113.    In answer to the allegations of paragraph 113 a.-f. of Factual Allegations, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          114.    In answer to the allegations of paragraph 114 of Factual Allegations, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27          115.    In answer to the allegations of paragraph 115 of Factual Allegations, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     16                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 17 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          116.    In answer to the allegations of paragraph 116 of Factual Allegations, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          117.    In answer to the allegations of paragraph 117 of Factual Allegations, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          118.    In answer to the allegations of paragraph 118 of Factual Allegations, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          119.    In answer to the allegations of paragraph 119 of Factual Allegations, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          120.    In answer to the allegations of paragraph 120 of Factual Allegations, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          121.    In answer to the allegations of paragraph 121 of Factual Allegations, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27          122.    In answer to the allegations of paragraph 122 of Factual Allegations, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     17                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 18 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          123.    Admit.

                                                                                4          124.    Admit.

                                                                                5          125.    Admit.

                                                                                6          126.    In answer to the allegations of paragraph 126 of Factual Allegations, this

                                                                                7   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                8   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                9   every, all and singular, the allegations contained therein.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          127.    In answer to the allegations of paragraph 127 of Factual Allegations, this
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               12   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               13   every, all and singular, the allegations contained therein.

                                                                               14   Despite the Fact that all of the Criminal Charges Against GUSTAVO ALVAREZ were
                                                                                    Eventually Dismissed, Nonetheless, As a Result of the Unlawful Conduct by Palo Alto Police
                                                                               15   Officers, GUSTAVO ALVAREZ was Wrongfully Incarcerated, Maliciously Prosecuted,
                                                                                    and Subjected to Unwarranted Criminal Proceedings and Harassment.
                                                                               16

                                                                               17          128.    In answer to the allegations of paragraph 128 a.-e. of Factual Allegations, this

                                                                               18   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          129.    In answer to the allegations of paragraph 129 of Factual Allegations, this

                                                                               22   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               23   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               24   every, all and singular, the allegations contained therein.

                                                                               25          130.    In answer to the allegations of paragraph 130 of Factual Allegations, this

                                                                               26   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     18                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 19 of 57



                                                                                1          131.    In answer to the allegations of paragraph 131 of Factual Allegations, this

                                                                                2   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                3   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                4   every, all and singular, the allegations contained therein.

                                                                                5          132.    In answer to the allegations of paragraph 132 of Factual Allegations, this

                                                                                6   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                7   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                8   every, all and singular, the allegations contained therein.

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    The Unconstitutional Policies, Training and Supervision of the City of Palo Alto and the
                                                                                    City of Palo Alto Police Department.
                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          133.    In answer to the allegations of paragraph 133 of Factual Allegations, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15
                                                                                           134.    In answer to the allegations of paragraph 134 of Factual Allegations, this
                                                                               16
                                                                                    defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               17
                                                                                    reason and basing his denial on that ground, denies both generally and specifically, each and
                                                                               18
                                                                                    every, all and singular, the allegations contained therein.
                                                                               19

                                                                               20          135.    In answer to the allegations of paragraph 135 of Factual Allegations, this
                                                                               21   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               22   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               23   every, all and singular, the allegations contained therein.

                                                                               24          136.    In answer to the allegations of paragraph 136 of Factual Allegations, this

                                                                               25   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               26   reason and basing his denial on that ground, denies both generally and specifically, each and
                                                                               27   every, all and singular, the allegations contained therein.

                                                                               28          137.    In answer to the allegations of paragraph 137 of Factual Allegations, this
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     19                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 20 of 57



                                                                                1   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                2   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                3   every, all and singular, the allegations contained therein.

                                                                                4          138.    In answer to the allegations of paragraph 138 of Factual Allegations, this

                                                                                5   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                6   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                7   every, all and singular, the allegations contained therein.

                                                                                8          139.    In answer to the allegations of paragraph 139 of Factual Allegations, this

                                                                                9   defendant has no information or belief to enable him to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   reason and basing his denial on that ground, denies both generally and specifically, each and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   every, all and singular, the allegations contained therein.

                                                                               12          140.    In answer to the allegations of paragraph 140 of Factual Allegations, this

                                                                               13   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               14   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               15   every, all and singular, the allegations contained therein.

                                                                               16          141.    In answer to the allegations of paragraph 141 of Factual Allegations, this

                                                                               17   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               18   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               19   every, all and singular, the allegations contained therein.

                                                                               20          142.    In answer to the allegations of paragraph 142 of Factual Allegations, this
                                                                               21   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               22   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               23   every, all and singular, the allegations contained therein.

                                                                               24          143.    In answer to the allegations of paragraph 143 of Factual Allegations, this

                                                                               25   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               26   reason and basing his denial on that ground, denies both generally and specifically, each and
                                                                               27   every, all and singular, the allegations contained therein.

                                                                               28          144.    In answer to the allegations of paragraph 144 of Factual Allegations, this
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     20                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 21 of 57



                                                                                1   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                2   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                3   every, all and singular, the allegations contained therein.

                                                                                4          145.    In answer to the allegations of paragraph 145 of Factual Allegations, this

                                                                                5   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                6   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                7   every, all and singular, the allegations contained therein.

                                                                                8          146.    In answer to the allegations of paragraph 146 of Factual Allegations, this

                                                                                9   defendant has no information or belief to enable him to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   reason and basing his denial on that ground, denies both generally and specifically, each and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   every, all and singular, the allegations contained therein.

                                                                               12          147.    In answer to the allegations of paragraph 147 of Factual Allegations, this

                                                                               13   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               14   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               15   every, all and singular, the allegations contained therein.

                                                                               16          148.    In answer to the allegations of paragraph 148 of Factual Allegations, this

                                                                               17   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               18   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               19   every, all and singular, the allegations contained therein.

                                                                               20          149.    In answer to the allegations of paragraph 149 of Factual Allegations, this
                                                                               21   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               22   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               23   every, all and singular, the allegations contained therein.

                                                                               24          150.    In answer to the allegations of paragraph 150 of Factual Allegations, this

                                                                               25   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               26   reason and basing his denial on that ground, denies both generally and specifically, each and
                                                                               27   every, all and singular, the allegations contained therein.

                                                                               28          151.    In answer to the allegations of paragraph 151 of Factual Allegations, this
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     21                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 22 of 57



                                                                                1   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                2   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                3   every, all and singular, the allegations contained therein.

                                                                                4                                               DAMAGES

                                                                                5          152.    In answer to the allegations of paragraph 152 of Damages, this defendant has no

                                                                                6   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                                7   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                                8   allegations contained therein.

                                                                                9          153.    In answer to the allegations of paragraph 153 of Damages, this defendant has no
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   information or belief to enable him to answer said allegations, and for that reason and basing his
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               12   allegations contained therein.

                                                                               13          154.    In answer to the allegations of paragraph 154 of Damages, this defendant has no

                                                                               14   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               15   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               16   allegations contained therein.

                                                                               17          155.    In answer to the allegations of paragraph 155 of Damages, this defendant has no

                                                                               18   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               19   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               20   allegations contained therein.
                                                                               21          156.    In answer to the allegations of paragraph 156 of Damages, this defendant has no

                                                                               22   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                               23   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               24   allegations contained therein.

                                                                               25          157.    In answer to the allegations of paragraph 157 of Damages, this defendant has no

                                                                               26   information or belief to enable him to answer said allegations, and for that reason and basing his
                                                                               27   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                               28   allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     22                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 23 of 57



                                                                                1          158.    In answer to the allegations of paragraph 158 of Damages, this defendant has no

                                                                                2   information or belief to enable him to answer said allegations, and for that reason and basing his

                                                                                3   denial on that ground, denies both generally and specifically, each and every, all and singular, the

                                                                                4   allegations contained therein.

                                                                                5                                        CLAIMS FOR RELIEF

                                                                                6                                 FIRST CAUSE OF ACTION
                                                                                                          (Violation of Civil Rights – 42 U.S.C. § 1983)
                                                                                7        (Against Defendants CONDE, BENITEZ, DESTEFANO, HUBBARD, JOHNSON,
                                                                                                            JONSEN, and DOES 1 thru 70, inclusive)
                                                                                8

                                                                                9          159.    In answer to the allegations of paragraph 159 of the First Cause of Action, this
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   defendant has no information or belief to enable him to answer said allegations, and for that
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               12   every, all and singular, the allegations contained therein.

                                                                               13          160.    In answer to the allegations of paragraph 160 of the First Cause of Action, this

                                                                               14   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               15   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               16   every, all and singular, the allegations contained therein.

                                                                               17          161.    In answer to the allegations of paragraph 161 of the First Cause of Action, this

                                                                               18   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          162.    In answer to the allegations of paragraph 162 of the First Cause of Action, this

                                                                               22   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               23   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               24   every, all and singular, the allegations contained therein.

                                                                               25          163.    In answer to the allegations of paragraph 163 of the First Cause of Action, this

                                                                               26   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     23                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 24 of 57



                                                                                1          164.    In answer to the allegations of paragraph 164 of the First Cause of Action, this

                                                                                2   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                3   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                4   every, all and singular, the allegations contained therein.

                                                                                5          165.    In answer to the allegations of paragraph 165 of the First Cause of Action, this

                                                                                6   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                7   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                8   every, all and singular, the allegations contained therein.

                                                                                9          166.    In answer to the allegations of paragraph 166 of the First Cause of Action, this
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   defendant has no information or belief to enable him to answer said allegations, and for that
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               12   every, all and singular, the allegations contained therein.

                                                                               13          167.    In answer to the allegations of paragraph 167 of the First Cause of Action, this

                                                                               14   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               15   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               16   every, all and singular, the allegations contained therein.

                                                                               17          168.    In answer to the allegations of paragraph 168 of the First Cause of Action, this

                                                                               18   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          169.    In answer to the allegations of paragraph 169 of the First Cause of Action, this

                                                                               22   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               23   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               24   every, all and singular, the allegations contained therein.

                                                                               25          170.    In answer to the allegations of paragraph 170 of the First Cause of Action, this

                                                                               26   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     24                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 25 of 57



                                                                                1          171.    In answer to the allegations of paragraph 171 of the First Cause of Action, this

                                                                                2   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                3   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                4   every, all and singular, the allegations contained therein.

                                                                                5          172.    In answer to the allegations of paragraph 172 a.-g. of the First Cause of Action,

                                                                                6   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                7   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                8   every, all and singular, the allegations contained therein.

                                                                                9          173.    In answer to the allegations of paragraph 173 of the First Cause of Action, this
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   defendant has no information or belief to enable him to answer said allegations, and for that
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               12   every, all and singular, the allegations contained therein.

                                                                               13          174.    In answer to the allegations of paragraph 174 of the First Cause of Action, this

                                                                               14   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               15   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               16   every, all and singular, the allegations contained therein.

                                                                               17          175.    In answer to the allegations of paragraph 175 of the First Cause of Action, this

                                                                               18   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          176.    In answer to the allegations of paragraph 176 of the First Cause of Action, this

                                                                               22   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               23   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               24   every, all and singular, the allegations contained therein.

                                                                               25          177.    In answer to the allegations of paragraph 177 of the First Cause of Action, this

                                                                               26   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     25                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 26 of 57



                                                                                1          178.    In answer to the allegations of paragraph 178 of the First Cause of Action, this

                                                                                2   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                3   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                4   every, all and singular, the allegations contained therein.

                                                                                5          179.    In answer to the allegations of paragraph 179 of the First Cause of Action, this

                                                                                6   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                7   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                8   every, all and singular, the allegations contained therein.

                                                                                9          180.    In answer to the allegations of paragraph 180 of the First Cause of Action, this
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   defendant has no information or belief to enable him to answer said allegations, and for that
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               12   every, all and singular, the allegations contained therein.

                                                                               13          181.    In answer to the allegations of paragraph 181 of the First Cause of Action, this

                                                                               14   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               15   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               16   every, all and singular, the allegations contained therein.

                                                                               17          182.    In answer to the allegations of paragraph 182 of the First Cause of Action, this

                                                                               18   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          183.    In answer to the allegations of paragraph 183 of the First Cause of Action, this

                                                                               22   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               23   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               24   every, all and singular, the allegations contained therein.

                                                                               25          184.    In answer to the allegations of paragraph 184 of the First Cause of Action, this

                                                                               26   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     26                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 27 of 57



                                                                                1          185.    In answer to the allegations of paragraph 185 of the First Cause of Action, this

                                                                                2   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                3   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                4   every, all and singular, the allegations contained therein.

                                                                                5          186.    In answer to the allegations of paragraph 186 of the First Cause of Action, this

                                                                                6   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                7   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                8   every, all and singular, the allegations contained therein.

                                                                                9          187.    In answer to the allegations of paragraph 187 of the First Cause of Action, this
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   defendant has no information or belief to enable him to answer said allegations, and for that
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               12   every, all and singular, the allegations contained therein.

                                                                               13          188.    In answer to the allegations of paragraph 188 of the First Cause of Action, this

                                                                               14   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               15   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               16   every, all and singular, the allegations contained therein.

                                                                               17          189.    In answer to the allegations of paragraph 189 of the First Cause of Action, this

                                                                               18   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21                                SECOND CAUSE OF ACTION
                                                                                                 (Violation of Civil Rights – 42 U.S.C. § 1983 – Monell Liability)
                                                                               22      (Against Defendants City of Palo Alto and City of Palo Alto Police Department, Chief
                                                                                                              Jonsen and DOES 1 thru 70, inclusive)
                                                                               23
                                                                                           190.    In answer to the allegations of paragraph 190 of the Second Cause of Action, this
                                                                               24
                                                                                    defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               25
                                                                                    reason and basing his denial on that ground, denies both generally and specifically, each and
                                                                               26
                                                                                    every, all and singular, the allegations contained therein.
                                                                               27
                                                                                           191.    In answer to the allegations of paragraph 191 of the Second Cause of Action, this
                                                                               28
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     27                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 28 of 57



                                                                                1   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                2   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                3   every, all and singular, the allegations contained therein.

                                                                                4          192.    In answer to the allegations of paragraph 192 of the Second Cause of Action, this

                                                                                5   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                6   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                7   every, all and singular, the allegations contained therein.

                                                                                8          193.    In answer to the allegations of paragraph 193 of the Second Cause of Action, this

                                                                                9   defendant has no information or belief to enable him to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   reason and basing his denial on that ground, denies both generally and specifically, each and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   every, all and singular, the allegations contained therein.

                                                                               12          194.    In answer to the allegations of paragraph 194 of the Second Cause of Action, this

                                                                               13   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               14   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               15   every, all and singular, the allegations contained therein.

                                                                               16          195.    In answer to the allegations of paragraph 195 of the Second Cause of Action, this

                                                                               17   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               18   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               19   every, all and singular, the allegations contained therein.

                                                                               20          196.    In answer to the allegations of paragraph 196 of the Second Cause of Action, this
                                                                               21   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               22   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               23   every, all and singular, the allegations contained therein.

                                                                               24          197.    In answer to the allegations of paragraph 197 of the Second Cause of Action, this

                                                                               25   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               26   reason and basing his denial on that ground, denies both generally and specifically, each and
                                                                               27   every, all and singular, the allegations contained therein.

                                                                               28          198.    In answer to the allegations of paragraph 198 of the Second Cause of Action, this
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     28                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 29 of 57



                                                                                1   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                2   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                3   every, all and singular, the allegations contained therein.

                                                                                4          199.    In answer to the allegations of paragraph 199 of the Second Cause of Action, this

                                                                                5   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                6   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                7   every, all and singular, the allegations contained therein.

                                                                                8          200.    In answer to the allegations of paragraph 200 of the Second Cause of Action, this

                                                                                9   defendant has no information or belief to enable him to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   reason and basing his denial on that ground, denies both generally and specifically, each and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   every, all and singular, the allegations contained therein.

                                                                               12          201.    In answer to the allegations of paragraph 201 of the Second Cause of Action, this

                                                                               13   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               14   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               15   every, all and singular, the allegations contained therein.

                                                                               16          202.    In answer to the allegations of paragraph 202 of the Second Cause of Action, this

                                                                               17   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               18   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               19   every, all and singular, the allegations contained therein.

                                                                               20          203.    In answer to the allegations of paragraph 203 of the Second Cause of Action, this
                                                                               21   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               22   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               23   every, all and singular, the allegations contained therein.

                                                                               24          204.    In answer to the allegations of paragraph 204 of the Second Cause of Action, this

                                                                               25   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               26   reason and basing his denial on that ground, denies both generally and specifically, each and
                                                                               27   every, all and singular, the allegations contained therein.

                                                                               28          205.    In answer to the allegations of paragraph 205 of the Second Cause of Action, this
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     29                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 30 of 57



                                                                                1   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                2   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                3   every, all and singular, the allegations contained therein.

                                                                                4                                  THIRD CAUSE OF ACTION
                                                                                                        (First Amendment – Free Speech, 42 U.S.C. § 1983)
                                                                                5   (Plaintiff Against Defendants CONDE, BENITEZ, DESTEFANO, HUBBARD, JOHNSON,
                                                                                                                  and DOES 1 thru 70, inclusive)
                                                                                6

                                                                                7          206.    In answer to the allegations of paragraph 206 of the Third Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          207.    In answer to the allegations of paragraph 207 of the Third Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          208.    In answer to the allegations of paragraph 208 of the Third Cause of Action, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          209.    In answer to the allegations of paragraph 209 of the Third Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          210.    In answer to the allegations of paragraph 210 of the Third Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27          211.    In answer to the allegations of paragraph 211 of the Third Cause of Action, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     30                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 31 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          212.    In answer to the allegations of paragraph 212 of the Third Cause of Action, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          213.    In answer to the allegations of paragraph 213 of the Third Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                                FOURTH CAUSE OF ACTION
                                                                                       (First Amendment and Fourteenth Amendment, 42 U.S.C. § 1983 – Monell Liability)
                                                                               12    (Against Defendants City of Palo Alto, City of Palo Alto Police Department, Chief Jonsen
                                                                                                                 and DOES 1 thru 70, inclusive)
                                                                               13

                                                                               14          214.    In answer to the allegations of paragraph 214 of the Fourth Cause of Action, this

                                                                               15   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               16   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               17   every, all and singular, the allegations contained therein.

                                                                               18          215.    Admit.

                                                                               19          216.    In answer to the allegations of paragraph 216 of the Fourth Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          217.    In answer to the allegations of paragraph 217 of the Fourth Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27          218.    In answer to the allegations of paragraph 218 of the Fourth Cause of Action, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     31                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 32 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          219.    In answer to the allegations of paragraph 219 of the Fourth Cause of Action, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          220.    In answer to the allegations of paragraph 220 of the Fourth Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          221.    In answer to the allegations of paragraph 221 of the Fourth Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          222.    In answer to the allegations of paragraph 222 of the Fourth Cause of Action, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          223.    In answer to the allegations of paragraph 223 of the Fourth Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          224.    In answer to the allegations of paragraph 224 of the Fourth Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27          225.    In answer to the allegations of paragraph 225 of the Fourth Cause of Action, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     32                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 33 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          226.    In answer to the allegations of paragraph 226 of the Fourth Cause of Action, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          227.    In answer to the allegations of paragraph 227 of the Fourth Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          228.    In answer to the allegations of paragraph 228 of the Fourth Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          229.    In answer to the allegations of paragraph 229 of the Fourth Cause of Action, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          230.    In answer to the allegations of paragraph 230 of the Fourth Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          231.    In answer to the allegations of paragraph 231 of the Fourth Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27   ///

                                                                               28   ///
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     33                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 34 of 57



                                                                                1                                  FIFTH CAUSE OF ACTION
                                                                                                             (State Created Danger - 42 U.S.C. § 1983)
                                                                                2   (Plaintiff Against Defendants CONDE, BENITEZ, DESTEFANO, HUBBARD, JOHNSON,
                                                                                                                  and DOES 1 thru 70, inclusive)
                                                                                3

                                                                                4          232.    In answer to the allegations of paragraph 232 of the Fifth Cause of Action, this

                                                                                5   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                6   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                7   every, all and singular, the allegations contained therein.

                                                                                8          233.    In answer to the allegations of paragraph 233 of the Fifth Cause of Action, this

                                                                                9   defendant has no information or belief to enable him to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   reason and basing his denial on that ground, denies both generally and specifically, each and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   every, all and singular, the allegations contained therein.

                                                                               12          234.    In answer to the allegations of paragraph 234 of the Fifth Cause of Action, this

                                                                               13   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               14   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               15   every, all and singular, the allegations contained therein.

                                                                               16          235.    In answer to the allegations of paragraph 235 of the Fifth Cause of Action, this

                                                                               17   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               18   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               19   every, all and singular, the allegations contained therein.

                                                                               20          236.    In answer to the allegations of paragraph 236 of the Fifth Cause of Action, this

                                                                               21   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               22   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               23   every, all and singular, the allegations contained therein.

                                                                               24          237.    In answer to the allegations of paragraph 237 of the Fifth Cause of Action, this

                                                                               25   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               26   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               27   every, all and singular, the allegations contained therein.

                                                                               28          238.    In answer to the allegations of paragraph 238 of the Fifth Cause of Action, this
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     34                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 35 of 57



                                                                                1   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                2   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                3   every, all and singular, the allegations contained therein.

                                                                                4          239.    In answer to the allegations of paragraph 239 of the Fifth Cause of Action, this

                                                                                5   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                6   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                7   every, all and singular, the allegations contained therein.

                                                                                8          240.    In answer to the allegations of paragraph 240 of the Fifth Cause of Action, this

                                                                                9   defendant has no information or belief to enable him to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   reason and basing his denial on that ground, denies both generally and specifically, each and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   every, all and singular, the allegations contained therein.

                                                                               12          241.    In answer to the allegations of paragraph 241 of the Fifth Cause of Action, this

                                                                               13   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               14   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               15   every, all and singular, the allegations contained therein.

                                                                               16                               SIXTH CAUSE OF ACTION
                                                                                                     (Conspiracy to Violate Civil Rights, 42 U.S.C. § 1985)
                                                                               17     (Against Defendants CONDE, BENITEZ, DESTEFANO, HUBBARD, JOHNSON, and
                                                                                                                  DOES 1 thru 70, inclusive)
                                                                               18

                                                                               19          242.    In answer to the allegations of paragraph 242 of the Sixth Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          243.    In answer to the allegations of paragraph 243 of the Sixth Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27          244.    In answer to the allegations of paragraph 244 of the Sixth Cause of Action, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     35                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 36 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          245.    In answer to the allegations of paragraph 245 of the Sixth Cause of Action, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          246.    In answer to the allegations of paragraph 246 of the Sixth Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          247.    In answer to the allegations of paragraph 247 of the Sixth Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          248.    In answer to the allegations of paragraph 248 of the Sixth Cause of Action, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          249.    In answer to the allegations of paragraph 249 of the Sixth Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          250.    In answer to the allegations of paragraph 250 of the Sixth Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27   ///

                                                                               28   ///
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     36                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 37 of 57



                                                                                1                                 SEVENTH CAUSE OF ACTION
                                                                                                               (Supervisor Liability, 42 U.S.C. § 1983)
                                                                                2                   (Against Defendants BENITEZ and DOES 1 thru 70, inclusive)

                                                                                3          251.    In answer to the allegations of paragraph 251 of the Seventh Cause of Action, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          252.    In answer to the allegations of paragraph 252 of the Seventh Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          253.    In answer to the allegations of paragraph 253 of the Seventh Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          254.    In answer to the allegations of paragraph 254 of the Seventh Cause of Action, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          255.    In answer to the allegations of paragraph 255 of the Seventh Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          256.    In answer to the allegations of paragraph 256 of the Seventh Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.

                                                                               27          257.    In answer to the allegations of paragraph 257 of the Seventh Cause of Action, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     37                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 38 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          258.    In answer to the allegations of paragraph 258 of the Seventh Cause of Action, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          259.    In answer to the allegations of paragraph 259 of the Seventh Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          260.    In answer to the allegations of paragraph 260 of the Seventh Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          261.    In answer to the allegations of paragraph 261 of the Seventh Cause of Action, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          262.    In answer to the allegations of paragraph 262 of the Seventh Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23                                   EIGHTH CAUSE OF ACTION
                                                                                                                 (Bane Act, California Civil Code § 57.1)
                                                                               24                                       (Against All Defendants)
                                                                               25          263.    In answer to the allegations of paragraph 263 of the Eighth Cause of Action, this

                                                                               26   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     38                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 39 of 57



                                                                                1          264.    In answer to the allegations of paragraph 264 of the Eighth Cause of Action, this

                                                                                2   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                3   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                4   every, all and singular, the allegations contained therein.

                                                                                5          265.    In answer to the allegations of paragraph 265 of the Eighth Cause of Action, this

                                                                                6   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                7   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                8   every, all and singular, the allegations contained therein.

                                                                                9          266.    In answer to the allegations of paragraph 266 a.-g. of the Eighth Cause of Action,
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   this defendant has no information or belief to enable him to answer said allegations, and for that
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               12   every, all and singular, the allegations contained therein.

                                                                               13          267.    In answer to the allegations of paragraph 267 of the Eighth Cause of Action, this

                                                                               14   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               15   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               16   every, all and singular, the allegations contained therein.

                                                                               17          268.    In answer to the allegations of paragraph 268 of the Eighth Cause of Action, this

                                                                               18   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21                                    NINTH CAUSE OF ACTION
                                                                                                                (Ralph Act, California Civil Code § 52.1)
                                                                               22                                      (Against All Defendants)
                                                                               23          269.    In answer to the allegations of paragraph 269 of the Ninth Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27          270.    In answer to the allegations of paragraph 270 of the Ninth Cause of Action, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     39                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 40 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          271.    In answer to the allegations of paragraph 271 of the Ninth Cause of Action, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          272.    In answer to the allegations of paragraph 272 of the Ninth Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          273.    In answer to the allegations of paragraph 273 of the Ninth Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          274.    In answer to the allegations of paragraph 274 of the Ninth Cause of Action, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          275.    In answer to the allegations of paragraph 275 of the Ninth Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          276.    In answer to the allegations of paragraph 276 of the Ninth Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27          277.    In answer to the allegations of paragraph 277 of the Ninth Cause of Action, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     40                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 41 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          278.    In answer to the allegations of paragraph 278 of the Ninth Cause of Action, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          279.    In answer to the allegations of paragraph 279 of the Ninth Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          280.    In answer to the allegations of paragraph 280 of the Ninth Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15                                     TENTH CAUSE OF ACTION
                                                                                                                              (ASSAULT)
                                                                               16                                       (Against All Defendants)
                                                                               17          281.    In answer to the allegations of paragraph 281 of the Tenth Cause of Action, this

                                                                               18   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          282.    In answer to the allegations of paragraph 282 of the Tenth Cause of Action, this

                                                                               22   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               23   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               24   every, all and singular, the allegations contained therein.

                                                                               25          283.    In answer to the allegations of paragraph 283 of the Tenth Cause of Action, this

                                                                               26   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     41                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 42 of 57



                                                                                1          284.    In answer to the allegations of paragraph 284 of the Tenth Cause of Action, this

                                                                                2   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                3   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                4   every, all and singular, the allegations contained therein.

                                                                                5          285.    In answer to the allegations of paragraph 285 of the Tenth Cause of Action, this

                                                                                6   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                7   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                8   every, all and singular, the allegations contained therein.

                                                                                9          286.    In answer to the allegations of paragraph 286 of the Tenth Cause of Action, this
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   defendant has no information or belief to enable him to answer said allegations, and for that
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               12   every, all and singular, the allegations contained therein.

                                                                               13                                  ELEVENTH CAUSE OF ACTION
                                                                                                                           (BATTERY)
                                                                               14                                     (Against All Defendants)
                                                                               15          287.    In answer to the allegations of paragraph 287 of the Eleventh Cause of Action, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          288.    In answer to the allegations of paragraph 288 of the Eleventh Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          289.    In answer to the allegations of paragraph 289 of the Eleventh Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27          290.    In answer to the allegations of paragraph 290 of the Eleventh Cause of Action, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     42                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 43 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          291.    In answer to the allegations of paragraph 291 of the Eleventh Cause of Action, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          292.    In answer to the allegations of paragraph 292 of the Eleventh Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          293.    In answer to the allegations of paragraph 293 of the Eleventh Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          294.    In answer to the allegations of paragraph 294 of the Eleventh Cause of Action, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          295.    In answer to the allegations of paragraph 295 of the Eleventh Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23                                   TWELFTH CAUSE OF ACTION
                                                                                                                          (CONVERSION)
                                                                               24                                      (Against All Defendants)
                                                                               25          296.    In answer to the allegations of paragraph 296 of the Twelfth Cause of Action, this

                                                                               26   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     43                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 44 of 57



                                                                                1          297.    In answer to the allegations of paragraph 297 of the Twelfth Cause of Action, this

                                                                                2   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                3   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                4   every, all and singular, the allegations contained therein.

                                                                                5          298.    In answer to the allegations of paragraph 298 of the Twelfth Cause of Action, this

                                                                                6   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                7   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                8   every, all and singular, the allegations contained therein.

                                                                                9          299.    In answer to the allegations of paragraph 299 of the Twelfth Cause of Action, this
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   defendant has no information or belief to enable him to answer said allegations, and for that
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               12   every, all and singular, the allegations contained therein.

                                                                               13          300.    In answer to the allegations of paragraph 300 of the Twelfth Cause of Action, this

                                                                               14   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               15   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               16   every, all and singular, the allegations contained therein.

                                                                               17          301.    In answer to the allegations of paragraph 301 of the Twelfth Cause of Action, this

                                                                               18   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          302.    In answer to the allegations of paragraph 302 of the Twelfth Cause of Action, this

                                                                               22   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               23   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               24   every, all and singular, the allegations contained therein.

                                                                               25          303.    In answer to the allegations of paragraph 303 of the Twelfth Cause of Action, this

                                                                               26   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     44                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 45 of 57



                                                                                1                                 THIRTEENTH CAUSE OF ACTION
                                                                                                                           (TRESPASS)
                                                                                2                                     (Against All Defendants)

                                                                                3          304.    In answer to the allegations of paragraph 304 of the Thirteenth Cause of Action,

                                                                                4   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          305.    In answer to the allegations of paragraph 305 of the Thirteenth Cause of Action,

                                                                                8   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          306.    In answer to the allegations of paragraph 306 of the Thirteenth Cause of Action,

                                                                               12   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          307.    In answer to the allegations of paragraph 307 of the Thirteenth Cause of Action,

                                                                               16   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          308.    In answer to the allegations of paragraph 308 of the Thirteenth Cause of Action,

                                                                               20   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          309.    In answer to the allegations of paragraph 309 of the Thirteenth Cause of Action,

                                                                               24   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.

                                                                               27          310.    In answer to the allegations of paragraph 310 of the Thirteenth Cause of Action,

                                                                               28   this defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     45                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 46 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          311.    In answer to the allegations of paragraph 311 of the Thirteenth Cause of Action,

                                                                                4   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          312.    In answer to the allegations of paragraph 312 of the Thirteenth Cause of Action,

                                                                                8   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          313.    In answer to the allegations of paragraph 313 of the Thirteenth Cause of Action,

                                                                               12   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          314.    In answer to the allegations of paragraph 314 of the Thirteenth Cause of Action,

                                                                               16   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19                                FOURTEENTH CAUSE OF ACTION
                                                                                                                   (TRESPASS TO CHATTELS)
                                                                               20                                    (Against All Defendants)
                                                                               21          315.    In answer to the allegations of paragraph 315 of the Fourteenth Cause of Action,

                                                                               22   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               23   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               24   every, all and singular, the allegations contained therein.

                                                                               25          316.    In answer to the allegations of paragraph 316 of the Fourteenth Cause of Action,

                                                                               26   this defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     46                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 47 of 57



                                                                                1          317.    In answer to the allegations of paragraph 317 of the Fourteenth Cause of Action,

                                                                                2   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                3   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                4   every, all and singular, the allegations contained therein.

                                                                                5          318.    In answer to the allegations of paragraph 318 of the Fourteenth Cause of Action,

                                                                                6   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                7   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                8   every, all and singular, the allegations contained therein.

                                                                                9          319.    In answer to the allegations of paragraph 319 of the Fourteenth Cause of Action,
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   this defendant has no information or belief to enable him to answer said allegations, and for that
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               12   every, all and singular, the allegations contained therein.

                                                                               13          320.    In answer to the allegations of paragraph 320 of the Fourteenth Cause of Action,

                                                                               14   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               15   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               16   every, all and singular, the allegations contained therein.

                                                                               17          321.    In answer to the allegations of paragraph 321 of the Fourteenth Cause of Action,

                                                                               18   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          322.    In answer to the allegations of paragraph 322 of the Fourteenth Cause of Action,

                                                                               22   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               23   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               24   every, all and singular, the allegations contained therein.

                                                                               25          323.    In answer to the allegations of paragraph 323 of the Fourteenth Cause of Action,

                                                                               26   this defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               27   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               28   every, all and singular, the allegations contained therein.
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     47                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 48 of 57



                                                                                1          324.    In answer to the allegations of paragraph 324 of the Fourteenth Cause of Action,

                                                                                2   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                3   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                4   every, all and singular, the allegations contained therein.

                                                                                5                                  FIFTEENTH CAUSE OF ACTION
                                                                                                                       (CIVIL CONSPIRACY)
                                                                                6                                      (Against All Defendants)
                                                                                7          325.    In answer to the allegations of paragraph 325 of the Fifteenth Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          326.    In answer to the allegations of paragraph 326 of the Fifteenth Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          327.    In answer to the allegations of paragraph 327 of the Fifteenth Cause of Action, this

                                                                               16   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          328.    In answer to the allegations of paragraph 328 of the Fifteenth Cause of Action, this

                                                                               20   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          329.    In answer to the allegations of paragraph 329 of the Fifteenth Cause of Action, this

                                                                               24   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.
                                                                               27          330.    In answer to the allegations of paragraph 330 of the Fifteenth Cause of Action, this

                                                                               28   defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     48                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 49 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          331.    In answer to the allegations of paragraph 331 of the Fifteenth Cause of Action, this

                                                                                4   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          332.    In answer to the allegations of paragraph 332 of the Fifteenth Cause of Action, this

                                                                                8   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          333.    In answer to the allegations of paragraph 333 of the Fifteenth Cause of Action, this

                                                                               12   defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15                                  SIXTEENTH CAUSE OF ACTION
                                                                                                                          (NEGLIGENCE)
                                                                               16                                      (Against All Defendants)
                                                                               17          334.    In answer to the allegations of paragraph 334 of the Sixteenth Cause of Action,

                                                                               18   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               19   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               20   every, all and singular, the allegations contained therein.
                                                                               21          335.    Admit.

                                                                               22          336.    Admit.

                                                                               23          337.    Admit as to paragraph 337 a.-e., and g.

                                                                               24          In answer to the allegations of paragraph 337 f., and h. of the Sixteenth Cause of Action,

                                                                               25   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               26   reason and basing his denial on that ground, denies both generally and specifically, each and
                                                                               27   every, all and singular, the allegations contained therein.

                                                                               28          338.    In answer to the allegations of paragraph 338 of the Sixteenth Cause of Action,
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     49                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 50 of 57



                                                                                1   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                2   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                3   every, all and singular, the allegations contained therein.

                                                                                4          339.    In answer to the allegations of paragraph 339 of the Sixteenth Cause of Action,

                                                                                5   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                6   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                7   every, all and singular, the allegations contained therein.

                                                                                8          340.    In answer to the allegations of paragraph 340 of the Sixteenth Cause of Action,

                                                                                9   this defendant has no information or belief to enable him to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   reason and basing his denial on that ground, denies both generally and specifically, each and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   every, all and singular, the allegations contained therein.

                                                                               12          341.    In answer to the allegations of paragraph 341 of the Sixteenth Cause of Action,

                                                                               13   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               14   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               15   every, all and singular, the allegations contained therein.

                                                                               16          342.    In answer to the allegations of paragraph 342 of the Sixteenth Cause of Action,

                                                                               17   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               18   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               19   every, all and singular, the allegations contained therein.

                                                                               20          343.    In answer to the allegations of paragraph 343 of the Sixteenth Cause of Action,
                                                                               21   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               22   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               23   every, all and singular, the allegations contained therein.

                                                                               24          344.    In answer to the allegations of paragraph 344 of the Sixteenth Cause of Action,

                                                                               25   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               26   reason and basing his denial on that ground, denies both generally and specifically, each and
                                                                               27   every, all and singular, the allegations contained therein.

                                                                               28   ///
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     50                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 51 of 57



                                                                                1                            SEVENTEENTH CAUSE OF ACTION
                                                                                                   (INTENTIONAL INVLICTION OF EMOTIONAL DISTRESS)
                                                                                2                         (Plaintiff ALVAREZ Against All Defendants)

                                                                                3          345.    In answer to the allegations of paragraph 345 of the Seventeenth Cause of Action,

                                                                                4   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          346.    In answer to the allegations of paragraph 346 of the Seventeenth Cause of Action,

                                                                                8   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          347.    In answer to the allegations of paragraph 347 of the Seventeenth Cause of Action,

                                                                               12   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               13   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               14   every, all and singular, the allegations contained therein.

                                                                               15          348.    In answer to the allegations of paragraph 348 of the Seventeenth Cause of Action,

                                                                               16   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               17   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               18   every, all and singular, the allegations contained therein.

                                                                               19          349.    In answer to the allegations of paragraph 349 of the Seventeenth Cause of Action,

                                                                               20   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               21   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               22   every, all and singular, the allegations contained therein.

                                                                               23          350.    In answer to the allegations of paragraph 350 of the Seventeenth Cause of Action,

                                                                               24   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                               25   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                               26   every, all and singular, the allegations contained therein.

                                                                               27          351.    In answer to the allegations of paragraph 351 of the Seventeenth Cause of Action,

                                                                               28   this defendant has no information or belief to enable him to answer said allegations, and for that
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     51                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 52 of 57



                                                                                1   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                2   every, all and singular, the allegations contained therein.

                                                                                3          352.    In answer to the allegations of paragraph 352 of the Seventeenth Cause of Action,

                                                                                4   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                5   reason and basing his denial on that ground, denies both generally and specifically, each and

                                                                                6   every, all and singular, the allegations contained therein.

                                                                                7          353.    In answer to the allegations of paragraph 353 of the Seventeenth Cause of Action,

                                                                                8   this defendant has no information or belief to enable him to answer said allegations, and for that

                                                                                9   reason and basing his denial on that ground, denies both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   every, all and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                                        PRAYER FOR RELIEF
                                                                               12          1.      In answer to the allegations of paragraph 1 of the Prayer for Relief, this defendant

                                                                               13   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               14   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               15   singular, the allegations contained therein.

                                                                               16          2.      In answer to the allegations of paragraph 2 of the Prayer for Relief, this defendant

                                                                               17   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               18   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               19   singular, the allegations contained therein.

                                                                               20          3.      In answer to the allegations of paragraph 3 of the Prayer for Relief, this defendant
                                                                               21   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               22   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               23   singular, the allegations contained therein.

                                                                               24          4.      In answer to the allegations of paragraph 4 of the Prayer for Relief, this defendant

                                                                               25   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               26   basing his denial on that ground, denies both generally and specifically, each and every, all and
                                                                               27   singular, the allegations contained therein.

                                                                               28          5.      In answer to the allegations of paragraph 5 of the Prayer for Relief, this defendant
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     52                            5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 53 of 57



                                                                                1   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                2   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                3   singular, the allegations contained therein.

                                                                                4          6.      In answer to the allegations of paragraph 6 of the Prayer for Relief, this defendant

                                                                                5   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                                6   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                                7   singular, the allegations contained therein.

                                                                                8          7.      In answer to the allegations of paragraph 7 of the Prayer for Relief, this defendant

                                                                                9   has no information or belief to enable him to answer said allegations, and for that reason and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   basing his denial on that ground, denies both generally and specifically, each and every, all and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   singular, the allegations contained therein.

                                                                               12          8.      In answer to the allegations of paragraph 8 of the Prayer for Relief, this defendant

                                                                               13   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               14   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               15   singular, the allegations contained therein.

                                                                               16          9.      In answer to the allegations of paragraph 8 of the Prayer for Relief, this defendant

                                                                               17   has no information or belief to enable him to answer said allegations, and for that reason and

                                                                               18   basing his denial on that ground, denies both generally and specifically, each and every, all and

                                                                               19   singular, the allegations contained therein.

                                                                               20                                                  DEMAND
                                                                               21          Defendant demands a Jury Trial.

                                                                               22                                       FIRST AFFIRMATIVE DEFENSE

                                                                               23          AS AND FOR A FIRST, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               24   ALLEGES:

                                                                               25          That plaintiff assumed the risk of any injuries and/or damages resulting from the matters

                                                                               26   set forth in said complaint, and that said assumption of risk by plaintiff was a cause of the injuries
                                                                               27   and/or damages alleged by plaintiff, if any there were.

                                                                               28   ///
                                                                                                                                                               ANSWER TO COMPLAINT
                                                                                                                                     53                              5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 54 of 57



                                                                                1                                     SECOND AFFIRMATIVE DEFENSE

                                                                                2          AS AND FOR A SECOND, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                3   ALLEGES:

                                                                                4          That plaintiff was himself negligent and careless in and about the matters and events set

                                                                                5   forth in the complaint, and that said negligence contributed to his alleged injuries and/or damages.

                                                                                6   A verdict of the jury in favor of plaintiff, if any, which may be rendered in this case must

                                                                                7   therefore be reduced by the percentage that plaintiff’s negligence contributed to the accident and

                                                                                8   injuries complained of, if any there were.

                                                                                9                                      THIRD AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          AS AND FOR A THIRD, SEPARATE AND DISTINCT DEFENSE, DEFENDANT
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   ALLEGES:

                                                                               12          Plaintiff’s cause of action is barred by reason of the provisions of California Code of Civil

                                                                               13   Procedure sections 335.1, 340, and 343.

                                                                               14                                     FOURTH AFFIRMATIVE DEFENSE

                                                                               15          AS AND FOR A FOURTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               16   ALLEGES:

                                                                               17          Plaintiff failed to mitigate his damages.

                                                                               18                                       FIFTH AFFIRMATIVE DEFENSE

                                                                               19          AS AND FOR A FIFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               20   ALLEGES:
                                                                               21          Plaintiff was guilty of willful misconduct and wanton and reckless behavior in and about

                                                                               22   the matters and events set forth in said complaint; and that said willful misconduct and wanton

                                                                               23   and reckless behavior contributed to the injuries and damages alleged, if any there were.

                                                                               24                                      SIXTH AFFIRMATIVE DEFENSE

                                                                               25          AS AND FOR A SIXTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               26   ALLEGES:
                                                                               27          That plaintiff willfully, wrongfully, unlawfully, and without just cause or provocation

                                                                               28   made an assault and battery against and upon the person of defendant; defendant thereupon
                                                                                                                                                              ANSWER TO COMPLAINT
                                                                                                                                       54                           5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 55 of 57



                                                                                1   necessarily defended himself and such acts of force complained of were committed in the

                                                                                2   necessary protection of defendant’s body and person.

                                                                                3          Prior to the time when defendant is alleged to have committed the acts complained of,

                                                                                4   plaintiff willfully, wrongfully, and unlawfully made an assault upon defendant and would have

                                                                                5   beaten, bruised, and ill-treated him if defendant had not immediately defended himself against

                                                                                6   said assault; and in so doing, defendant necessarily and unavoidably came in contact with plaintiff

                                                                                7   and threatened plaintiff, but no more than was necessary for said defense.

                                                                                8          Any damages or injuries suffered by plaintiff were occasioned by his own wrongful acts;

                                                                                9   and the acts of defendant mentioned above are the same acts of which plaintiff complains.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                    SEVENTH AFFIRMATIVE DEFENSE
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          AS AND FOR A SEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               12   ALLEGES:

                                                                               13          Prior to the time when defendant is alleged to have committed the acts complained of,

                                                                               14   plaintiff invited, gave permission to, and consented to the acts alleged in the complaint. Each of

                                                                               15   the acts alleged in the complaint, which acts are expressly denied, was done within the scope of

                                                                               16   this consent and permission.

                                                                               17                                     EIGHTH AFFIRMATIVE DEFENSE

                                                                               18          AS AND FOR A EIGHTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               19   ALLEGES:

                                                                               20          The plaintiff willfully and wrongfully provoked the altercation in which he was involved,
                                                                               21   and said provocation by plaintiff was a cause of the injuries and damages allegedly sustained.

                                                                               22                                      NINTH AFFIRMATIVE DEFENSE

                                                                               23          AS AND FOR A NINTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               24   ALLEGES:

                                                                               25          As a further, separate, affirmative defense, defendant alleges that it is entitled to a set-off

                                                                               26   of any damages recovered by plaintiff.
                                                                               27   ///

                                                                               28   ///
                                                                                                                                                                ANSWER TO COMPLAINT
                                                                                                                                     55                               5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 56 of 57



                                                                                1                                      TENTH AFFIRMATIVE DEFENSE

                                                                                2          AS AND FOR A TENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                3   ALLEGES:

                                                                                4          Defendant alleges that plaintiff failed to set forth the facts sufficient to state a cause of

                                                                                5   action due to a failure to comply with claims requirements of the California Government Code §§

                                                                                6   900 et. seq.

                                                                                7                                    ELEVENTH AFFIRMATIVE DEFENSE

                                                                                8          AS AND FOR A ELEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                9   ALLEGES:
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          Defendant City of Palo Alto’s alleged employee Sgt. Wayne Benitez mentioned in
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   plaintiff’s complaint was, at all times, duly qualified, appointed and acting police sergeant of City

                                                                               12   of Palo Alto and peace officer of the State of California and in accordance with the Constitution

                                                                               13   of the United States and the State of California and the laws of the United States and the laws of

                                                                               14   the State of California; and at all times mentioned herein, said Sgt. Wayne Benitez was engaged

                                                                               15   in the performance of his regularly assigned duties within the scope of his duties as peace officer

                                                                               16   of the City of Palo Alto.

                                                                               17                                    TWELFTH AFFIRMATIVE DEFENSE

                                                                               18          AS AND FOR A TWELFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               19   ALLEGES:

                                                                               20          This answering defendant is immune from liability pursuant to the provisions of §§ 815,
                                                                               21   815.2, 818, 820.2, 820.4, 820.6, 820.8, 820.9, 821.6, 844.6, and 845.6 of the Government Code of

                                                                               22   the State of California.

                                                                               23                                  THIRTEENTH AFFIRMATIVE DEFENSE

                                                                               24          AS AND FOR A THIRTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                               25   DEFENDANT ALLEGES:

                                                                               26          Defendants are immune from 42 U.S.C. §1983 liability pursuant to the doctrine of
                                                                               27   qualified immunity. See White v. Pauly, 137 S. Ct. 548 (2017), Ashcroft v. al-Kidd, 563 U.S. 731

                                                                               28   (2011) and Harlow v. Fitzgerald, 457 U.S. 800 (1982).
                                                                                                                                                                ANSWER TO COMPLAINT
                                                                                                                                      56                              5:19-CV-02328-NC

                                             322187.1
                                                                                      Case 5:19-cv-02328-NC Document 30 Filed 07/11/19 Page 57 of 57



                                                                                1                                  FOURTEENTH AFFIRMATIVE DEFENSE

                                                                                2          AS AND FOR A FOURTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                3   DEFENDANT ALLEGES:

                                                                                4          Plaintiff has wholly failed to plead facts which give rise to any colorable claim for

                                                                                5   punitive or exemplary damages against defendants, nor do any such facts exist.

                                                                                6                                   FIFTEENTH AFFIRMATIVE DEFENSE

                                                                                7          AS AND FOR A FIFTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                8   DEFENDANT ALLEGES:

                                                                                9          Plaintiff’s claims for punitive or exemplary damages violate defendants’ right to
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   procedural due process, substantive due process, and protection from "excessive" fines as
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   guaranteed by the Fifth, Fourteenth, and Eighth Amendments to the United States Constitution,

                                                                               12   respectively, and the Constitution of the State of California.

                                                                               13                                   SIXTEENTH AFFIRMATIVE DEFENSE

                                                                               14          AS AND FOR A SIXTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                               15   DEFENDANT ALLEGES:

                                                                               16          Defendant is informed and believes that the complaint and each cause of action thereof is

                                                                               17   barred by the doctrines of laches, unclean hands, waiver and estoppel.

                                                                               18          WHEREFORE, defendant prays that plaintiff takes nothing by way of the complaint on

                                                                               19   file herein and that defendant has judgment for his costs, attorneys’ fees and for such other and

                                                                               20   further relief as the court deems proper.
                                                                               21
                                                                                                                                   Respectfully submitted,
                                                                               22
                                                                                    Dated: July 11, 2019                           ALLEN, GLAESSNER,
                                                                               23                                                  HAZELWOOD & WERTH, LLP
                                                                               24
                                                                                                                                   By:     /s/
                                                                               25                                                         DALE L. ALLEN, JR.
                                                                                                                                          PHILIP J. DOWNS, JR.
                                                                               26                                                         Attorneys for Defendant
                                                                                                                                          PALO ALTO POLICE            SGT.     WAYNE
                                                                               27                                                         BENITEZ
                                                                               28
                                                                                                                                                             ANSWER TO COMPLAINT
                                                                                                                                     57                            5:19-CV-02328-NC

                                             322187.1
